FILED
                            NOT FOR PUBLICATION                            OCT 15 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JACO VAN MAANEN,                                 No. 12-15515

              Plaintiff - Appellant,             D.C. No. 1:10-cv-00493-AWI-JLT

  v.
                                                 MEMORANDUM*
UNIVERSITY OF THE NATIONS, INC.,
DBA YWAM-University of the Nations
and DOES, 1-10,

              Defendants - Appellees,

  And

YOUTH WITH A MISSION
INTERNATIONAL, INC., DBA YWAM-
Office of The Founders and YOUTH
WITH A MISSION-BISHOP,

              Defendants.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Anthony W. Ishii, Senior District Judge, Presiding

                      Argued and Submitted October 9, 2013
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: D.W. NELSON, M. SMITH, and IKUTA, Circuit Judges.

      Jaco van Maanen appeals the district court’s decision granting summary

judgment in favor of the University of the Nations (University) on van Maanen’s

claim of ostensible agency under California law. We have jurisdiction pursuant to

28 U.S.C. § 1291.

      The evidence in the record does not establish any genuine dispute of

material fact suggesting that van Maanen relied on a belief that Youth With a

Mission-Bishop (YWAM-Bishop) was the agent of the University when he decided

to enroll in the SOAR course. See Cal. Civ. Code § 2300; Associated Creditors’

Agency v. Davis, 13 Cal. 3d 374, 399 (1975). Van Maanen testified that he relied

on the inclusion of the YWAM-Bishop SOAR course as part of the University

course catalog because it informed him that the course was part of the YWAM

movement and complied with YWAM’s values. But Van Maanen did not identify

any other reason why the inclusion of the SOAR course in the University was

important to him. Cf. J.L. v. Children’s Institute, Inc., 177 Cal. App. 4th 388,

403–04 (2009). Accordingly, there is no evidence that in making his decision to

enroll in the SOAR course van Maanen relied on the ability of the University to

exercise control over YWAM-Bishop. Cf. Kaplan v. Coldwell Banker Residential




                                          2
Affiliates, Inc., 59 Cal. App. 4th 741, 744–48 (1997); Beck v. Arthur Murray, Inc.,

245 Cal. App. 2d 976, 977–78 (1966).

AFFIRMED.




                                         3